¶ 1. On June 17, 2014, a hearing panel of the Professional Responsibility Board issued a decision recommending that respondent Aaron Smith, Esq., be disbarred from the office of attorney and counselor at law effective from the date of his earlier interim suspension from the practice of law on August 5,2013. Respondent has not appealed from that order, and this Court has declined to review the matter on its own motion. Therefore, pursuant to Administrative Order 9, Rule ll.D(5)(c), the order of disbarment is final, and shall have the full force and effect as an order of this Court.